Title: Motion on Instructions on Peace Negotiations, [6 June] 1781
From: Continental Congress
To: 


[6 June 1781]
Resolved That the M. Plen: &. be authorized & instructed to concur in behalf of these U.S. with his M. C. M in accepting the Mediation proposed by the Empress of Russia, and the Emperor of Germany, and to accede to any treaty of peace which may be the result thereof, in which the Independence and sovereignty of the thirteen United States is effectually assured to them according to the form and effect of the Treaties subsisting between the sd States & his M. C. M, and in which the said treaties shall be left in their full force and validity.
That the boundaries of the said States be as follows:
